AO 245C (Rev. ) Amended Judgment in a Criminal Case                                                                (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                           UNITED STATES DISTRICT COURT
                                                         __________  District
                                                                 District     of __________
                                                                          of Nevada
                UNITED STATES OF AMERICA                                       )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                        )
                                                                               )   Case Number: 2:17-cr-00274-JAD-PAL
          CARLOS ROBERTO AGUILAR MENDOZA                                       )
                                                                                   USM Number: 54302-048
                                          9/10/2018
                                                                               )
Date of Original Judgment:                                                         Damian Sheets, Retained
                                          (Or Date of Last Amended Judgment)
                                                                               )   Defendant’s Attorney
                                                                               )
Reason for Amendment:
                                                                               )
G   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))
                                                                               )   G   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
G   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
                                                                               )
                                                                                   G   Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                          Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                               )
G Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))          )   G   Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
✔ Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
G                                                                                      to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                               )
                                                                               )   G   Direct Motion to District Court Pursuant   G   28 U.S.C. § 2255 or

                                                                               )       G 18 U.S.C. § 3559(c)(7)
                                                                                   G   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              2 of the Indictment [ECF No. 1]
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                           Nature of Offense                                                          Offense Ended                   Count
 18 U.S.C. §§ 2252(a)(5)(B)                Possession of Child Pornography                                            2/11/2014                       2
 and 2252A(b)(2)



       The defendant is sentenced as provided in pages 2 through                   8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) all remaning counts
G                                                     ✔ are dismissed on the motion of the United States.
                                                 G is G
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 11/19/2018
                                                                                Date of Imposition of Judgment


                                                                                   Signature of Judge
                                                                                    JENNIFER A. DORSEY, U.S. DISTRICT JUDGE
                                                                                   Name and Title of Judge
                                                                                    11/19/2018
                                                                                   Date
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                      Sheet 2 — Imprisonment                                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2     of          8
DEFENDANT: CARLOS ROBERTO AGUILAR MENDOZA
CASE NUMBER: 2:17-cr-00274-JAD-PAL

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
60 MONTHS




✔
G       The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant be designated to FCI Seagoville. The Court further recommends that the defendant be
permitted to participate in the RDAP program if he qualifies.


✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                    G      a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                             .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245& (Rev. ) $PHQGHGJudgment in a Criminal Case                                                     (NOTE: Identify Changes with Asterisks (*))
                    Sheet 3 — Supervised Release
                                                                                                  Judgment—Page          3        of             8
DEFENDANT: CARLOS ROBERTO AGUILAR MENDOZA
CASE NUMBER: 2:17-cr-00274-JAD-PAL
                                                             SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

             LIFE




and must comply with the following VWDQGDUGFRQGLWLRQVPDQGDWRU\FRQGLWLRQVDQGVSHFLDOconditions:

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
2.        After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
3.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
4.        You must answer truthfully the questions asked by your probation officer.
5.        You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
8.        You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
9.        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.       You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.       You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
12.       If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
13.       You must follow the instructions of the probation officer related to the conditions of supervision.
AO 245& (Rev. )   $PHQGHGJudgment in a Criminal Case                                          (NOTE: Identify Changes with Asterisks (*))
                       Sheet 3A — Supervised Release

DEFENDANT: CARLOS ROBERTO AGUILAR MENDOZA                                                       Judgment—Page         4        of        8
CASE180%(5 2:17-cr-00274-JAD-PAL

                                     MANDATORY CONDITIONS OF SUPERVISION
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.
             G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.   <RXPXVWFRRSHUDWHLQWKHFROOHFWLRQRI'1$DVGLUHFWHGE\WKHSUREDWLRQRIILFHU
5.   You must PDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRIUHVWLWXWLRQ
6.   You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) asdirected
     by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you reside,work,
     are a student, or were convicted of a qualifying offense.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                                Date
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                     Sheet 3C — Supervised Release                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page        5      of         8
DEFENDANT: CARLOS ROBERTO AGUILAR MENDOZA
CASE NUMBER: 2:17-cr-00274-JAD-PAL

                                         SPECIAL CONDITIONS OF SUPERVISION
  1. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, computers (as
  defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
  search conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of
  release. You must warn any other occupants that the premises may be subject to searches pursuant to this condition.

  The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
  violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be
  conducted at a reasonable time and in a reasonable manner.

  2. Deportation Compliance – If you are ordered deported from the United States, you must remain outside the United
  States, unless legally authorized to re-enter. If you re-enter the United States, you must report to the nearest probation
  office within 72 hours after you return.

  3. No Pornography - You must not view or possess any “visual depiction” (as defined in 18 U.S.C. § 2256(5)), or any
  photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by
  electronic, mechanical, or other means, of “sexually explicit conduct” (as defined by 18 U.S.C. § 2256(2)) involving
  children , or "actual sexually explicit conduct" (as defined by 18 U.S.C. § 2257(h)(1)) involving adults, that would
  compromise your sex offense-specific treatment. These restrictions do not apply to materials necessary to, and used for,
  any future appeals, or materials prepared or used for the purposes of sex-offender treatment.

  4. Sex Offender Treatment – You must participate in a sex offense-specific treatment program, and follow the
  rules and regulations of that program. The probation officer will supervise your participation in the program
  (provider, location, modality, duration, intensity, etc.). Based on ability to pay.

  5. Polygraph Testing – You must submit to periodic polygraph testing at the discretion of the probation officer
  as a means to ensure that you are in compliance with the requirements of your supervision or treatment
  program.
  6. Computer Search – You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic
  communications or data storage devices or media, to a search. You must warn any other people who use these computers
  or devices capable of accessing the Internet that the devices may be subject to searches pursuant to this condition. A
  probation officer may conduct a search pursuant to this condition only when reasonable suspicion exists that there is a
  violation of a condition of supervision and that the computer or device contains evidence of this violation. Any search must
  be conducted at a reasonable time and in a reasonable manner.
  7. Computer Search – Monitoring Software – To ensure compliance with the computer monitoring condition, you must
  allow the probation officer to conduct periodic, unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)
  (1)) subject to computer monitoring. These searches shall be conducted for the purposes of determining whether the
  computer contains any prohibited data prior to installation of the monitoring software; to determine whether the monitoring
  software is functioning effectively after its installation; and to determine whether there have been attempts to circumvent
  the monitoring software after its installation. You must warn any other people who use these computers that the computers
  may be subject to searches pursuant to this condition.

  8. Minor Prohibition – You must not have direct contact with any child you know or reasonably should know to be under
  the age of 18, not including your own children, without the permission of the probation officer. If you do have any direct
  contact with any child you know or reasonably should know to be under the age of 18, not including your own children,
  without the permission of the probation officer, you must report this contact to the probation officer within 24 hours. Direct
  contact includes written communication, in-person communication, or physical contact. Direct contact does not include
  incidental contact during ordinary daily activities in public places.

  9. Place Restriction – Children Under 18 – You must not go to, or remain at, any place where you know
  children under the age of 18 are likely to be, including parks, schools, playgrounds, and childcare facilities.
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page        6      of         8
DEFENDANT: CARLOS ROBERTO AGUILAR MENDOZA
CASE NUMBER: 2:17-cr-00274-JAD-PAL

                               SPECIAL CONDITIONS OF SUPERVISION CONTINUED
  10. Employment With USPO Approval – You must not work in any type of employment without the prior
  approval of the probation officer.

  11. Substance Abuse Treatment – You must participate in an outpatient substance abuse treatment program and
  follow the rules and regulations of that program. The probation officer will supervise your participation in the program
  (provider, location, modality, duration, intensity, etc.). Based on ability to pay
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page       7        of          8
DEFENDANT: CARLOS ROBERTO AGUILAR MENDOZA
CASE NUMBER: 2:17-cr-00274-JAD-PAL
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment                     JVTA Assessment*       Fine                            Restitution
TOTALS             $ 100.00                     $                      $                                 $ 5,000.00


G The determination of restitution is deferred until                . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

✔ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
G
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                     Restitution Ordered                   Priority or Percentage
 RESTITUTION LIST SEALED




TOTALS                               $                       0.00          $                      0.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

✔ The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
G
      ✔ the interest requirement is waived for
      G                                                  G fine     ✔ restitution.
                                                                    G
      G the interest requirement for the         G fine      G restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. ) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page      8      of         8
DEFENDANT: CARLOS ROBERTO AGUILAR MENDOZA
CASE NUMBER: 2:17-cr-00274-JAD-PAL

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   5,100.00           due immediately, balance due

           G not later than                                      , or
           ✔ in accordance with G C,
           G                                      G D,     G     E, or    ✔ F below; or
                                                                          G
B    G Payment to begin immediately (may be combined with                G C,       G D, or G F below); or
C    G Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                          (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
            Any unpaid balance must be paid at a monthly rate of not less than 10% of any income earned during
            incarceration and/or gross income while on supervision, subject to adjustment by the Court based upon ability to
            pay.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       FINAL ORDER OF FORFEITURE ATTACHED*


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                      ) 2:17-CR-274-JAD-(PAL)
                                                     )
 9                          Plaintiff,               )
                                                     )
10           v.                                      ) Final Order of Forfeiture
                                                     )
11    CARLOS ROBERTO AGUILAR                         )
      MENDOZA,                                       )
12                                                   )
                            Defendant.               )
13

14          The United States District Court for the District of Nevada entered a Preliminary Order of

15 Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and Title 18, United States Code,

16 Section 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by defendant Carlos Roberto

17 Aguilar Mendoza to the criminal offense, forfeiting the property set forth in the Plea Agreement

18 and the Forfeiture Allegation of the Criminal Indictment and shown by the United States to have

19 the requisite nexus to the offense to which defendant Carlos Roberto Aguilar Mendoza pled

20 guilty. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 20; Plea Agreement, ECF No.

21 21; Preliminary Order of Forfeiture, ECF No. 22.

22          This Court finds that the United States of America may amend this order at any time to

23 add subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25          This Court finds the United States of America published the notice of forfeiture in

26 accordance with the law via the official government internet forfeiture site, www.forfeiture.gov,
 1 consecutively from June 1, 2018, through June 30, 2018, and September 14, 2018, through

 2 October 14, 2018, notifying all potential third parties of their right to petition the Court. Notice

 3 of Filing Proof of Publication, ECF Nos. 24 and 30.

 4          This Court finds the United States of America notified known third parties by personal

 5 service, or by regular mail and certified mail return receipt requested, of their right to petition the

 6 Court. Notice of Filing Service of Process – Personal Service, ECF No. 29.

 7          On September 21, 2018, the United States Marshals Service personally served Mirna

 8 Mendonza with copies of the Preliminary Order of Forfeiture and the Notice. Notice of Filing

 9 Service of Process – Personal Service, ECF No. 29.

10          This Court finds no petition was filed herein by or on behalf of any person or entity and

11 the time for filing such petitions and claims has expired.

12          This Court finds no petitions are pending with regard to the property named herein and

13 the time for presenting such petitions has expired.

14          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all

15 possessory rights, ownership rights, and all rights, titles, and interests in the property hereinafter

16 described are condemned, forfeited, and vested in the United States of America pursuant to Fed.

17 R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); Title 18, United States Code,

18 Section 2253(a)(1) and 2253(a)(3); and Title 21, United States Code, Section 853(n)(7) and shall

19 be disposed of according to law: an HP desktop computer tower, bearing S/N 3CR1440JTP

20 (property).

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all forfeited

22 funds, including but not limited to, currency, currency equivalents, certificates of deposit, as well

23 as any income derived as a result of the United States of America’s management of any property

24 forfeited herein, and the proceeds from the sale of any forfeited property shall be disposed of

25 according to law.

26 / / /




                                                       2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

 2 of this Order to all counsel of record.

 3         DATED this
           DATED  this 19th
                       ___ day
                            dayofof________________,
                                    November, 2018. 2018.

 4

 5

 6                                           UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                               3
